DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3, and 7 are currently amended. Claims 2, 4, and 6 are as originally filed. Claim 5 is cancelled. 

Specification
The amendment filed April 19, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant has amended .  However, this is considered an addition of new matter to the original disclosure, because a shark tooth conveyor is known in the art and is thereby distinct from a shark thorn conveyor, which was not shown to be readily known in the art. While applicant states in their remarks that “shark thorn conveyor” was an inaccurate translation of the original non-English disclosure (pg. 6, paragraph 5), applicant does not rely on or reference the original disclosure to support their assertion, nor provide any supporting explanation . 
Applicant is required to cancel the new matter in the reply to this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “shark tooth conveyor” in line 2. As set forth above in the objections to the amended specification, the amended limitation “shark tooth conveyor” is considered new matter, as applicant does not rely on the originally filed non-English language 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of machining lathe scrap discharging machines" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Though applicant has amended the limitation from “each machining lathe scrap discharging machine” to “each of machining lathe scrap discharging machines,” the limitation still refers to machining lathe scrap discharging machines, none which is previously presented in the claim. Clarification and correction is required.
Claim 7 recites the limitation “use molten aluminum scrap” in line 4. While this limitation is amended from “use,” the limitation remains unclear because the claim does not 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4 remain rejected under 35 U.S.C. 103 as being unpatentable over Chao (English machine translation of CN 106017080 A) in view of Lin (English machine translation of CN 202097412U), Kim (English machine translation of KR 101859632 B1), and Mills (Pneumatic Conveying Design Guide, pg. 68-71).
Chao in view of Lin, Kim, and Mills are applied as discussed in the office action mailed February 19, 2021.
Regarding claim 1, modified Chao incorporates a venturi feeder as disclosed in Mills as shown below (pg. 70):

    PNG
    media_image1.png
    344
    731
    media_image1.png
    Greyscale

A positive displacement blower is connected to the air supply pipe (pg. 70, paragraph 3), and as shown above, the radius of the end of the air supply pipe is reduced to form a nozzle, the vacuum chamber is arranged at the junction of the air supply pipe, a discharge pipe and the transport pipe, the axes of the starting ends of the air supply pipe and transport pipe coincide, and the nozzle at the tail end of the air supply pipe is located at the bottom of a discharge port of the discharge pipe in the vacuum chamber.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chao, Lin, Kim, and Mills as applied to claim 1 above, and further in view of Jin (English machine translation of CN 207071430 U) .
Jin teaches a device for crushing and transporting building material (pg. 1 of translation). Jin further teaches a feed device comprising a conveyor belt, with the conveyor belt being saw-toothed (pg. 3, paragraph 1), which is equivalent to a shark tooth (thorn) conveyor.  See also the rejection of this claim under 35 USC 112, above.
Modified Chao and Jin are analogous because both are directed to crushing and transporting raw materials.
.

Claim 6 remains rejected under 35 U.S.C. 103 as being unpatentable over Chao, Lin, Kim, and Mills as applied to claim 1 above, and further in view of Poorman et al. (US 9145596 B1).
Chao in view of Lin, Kim, Mills, and Poorman are applied as discussed in the office action mailed February 19, 2021.

Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Kim, Din (English machine translation of CN 105057081 A), and Das et al. (US 20180274072 A1).
Chao in view of Kim, Din, and Das are applied as discussed in the office action mailed February 19, 2021.

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, with respect to the 35 U.S.C 112(b) rejection of claim(s) 1 and 7 due to the limitation of “temporary storage” have been fully considered and are persuasive. 
Applicant argues that the venturi feeder disclose by Mills differs from the in the present application (pg. 7, paragraph 7 of applicant's remarks). Applicant first asserts the throat of the venturi feeder taught in Mills operates at atmospheric pressure, while the static pressure at the junction in the present application operates in a vacuum. However, Mills is only describing a basic type of venturi feeder (Figure 3.16, pg. 69) as having an atmospheric pressure at the junction, not the commercial type venturi feeder incorporated in the above rejections (Figure 3.17, pg. 70). Mills teaches that commercial type venturi feeders can have greatly extended pressure ranges by incorporation in a lock hopper system (pg. 70, paragraph 3). It is noted that a venturi feeder, by design, operates by injecting air through a nozzle of decreasing cross-sectional area, creating a decrease in pressure at the junction. As such, the commercial type venturi taught in Mills would be capable of creating a vacuum pressure at the junction.
Applicant also asserts that the nozzle in the present application is located at the bottom of a discharge port of the discharge pipe in the vacuum chamber, while the nozzle in Mills is in front of the throat. As demonstrated by Mills (Figure 3.17), the nozzle in the venturi feeder is situated below the pipe where material flows through a flow control valve, which reads on discharge pipe and port. The end of the nozzle meets the bottom of the discharge pipe in Mills, which reads on the nozzle being located at the bottom of a discharge port of the discharge pipe in the vacuum chamber. 
Lastly, applicant argues that Chao recites the magnetic separation hopper being located at exit of the rotary dryer, meaning there would be no need to add a pneumatic mechanism .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733